833 F.2d 1012
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DORSEY TRAILERS, INC., Defendant and Third Party Plaintiff-Appellant,v.HUTCHENS INDUSTRIES, INC., Third Party Defendant-Appellee.
Nos. 87-5804, 5865.
United States Court of Appeals, Sixth Circuit.
Nov. 24, 1987.
ORDER

1
LEONARD GREEN, Chief Deputy.


2
Upon consideration of the parties' joint motions to dismiss appellees Pepsi Bottling Company of Corbin;  Kanawha Steel and Equipment Company and Giant Wholesale Grocery Company as parties to the appeal and to dismiss Case No. 87-5865, pursuant to Rule 42(b), Federal Rules of Appellate Procedure,


3
It is ORDERED that the motions be and they are hereby granted.